Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 8 includes a system including among other things a compressor, turbine, and accumulator. The accumulator including high and low pressure chambers being thermally coupled to each other. The turbine coupled sequentially between the compressor and the accumulator. A condenser coupled sequentially between the accumulator and the throttle. The accumulator is coupled sequentially between the turbine and the condenser.
The closest prior art of record is Hollingworth (US 9,689,599) which includes a compressor, turbine, throttle, condenser, and evaporator arranged similarly to the arrangement of claim 8. Notably priority application 16/016,380, now abandoned, includes mapping of Hollingworth to similar claim elements. Hollingworth lacks an accumulator.
Cann et al (US 4,318,277) includes an accumulator (3) arranged sequentially between a compressor and condenser. The accumulator having high and low pressure chambers in heat exchange. However Cann does not teach providing the accumulator between the turbine and the condenser.
No known reference, whether alone or in combination, would have resulted in the claimed invention.
Claims 1 and 15 are allowed for essentially the same reasons. The particular arrangement of the high-pressure chamber of an accumulator relative to the turbine and condenser is not found in the prior art as presented in the overall context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763